11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT


In the interest of D.L.B. and                 * From the 70th District Court
S.E.B., children,                               of Ector County,
                                                Trial Court No. A-130,028.

No. 11-15-00294-CV                            * April 14, 2016

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of prosecution. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by reason
of this appeal are taxed against Appellant.